Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Zhang US 9,183459 discloses 

Re claim 1 A method of recognizing an object, comprising: comparing a three-dimensional point cloud of the object to a three-dimensional candidate from a dataset to determine a first confidence score (see column 6 lines 39-45 note that the blobs extracted from a training set are compared to training blobs),; 
comparing color metrics of a two-dimensional image of the object to a two-dimensional candidate from the dataset to determine a second confidence score (see column 5 lines 20-  35 note that 2-d object detection is performed see column 4 lines 40-45 note that 2d color information is used ); 

fusing  the first and second confidence scores (See abstract note that confidence scores for 2d and 3d object detection are determined.

Owechko 8/488,847 discloses comparing including comparing the color appearance of the object with the three-dimensional candidate (see column 2 lines 25-35 note that object detetion is performed on a colorized point cloud)


Bell US 2013/0004060 discloses the point cloud including a color appearance calibrated from a white balance image.


The proior art of record does not disclose “selecting one of the first and second confidence scores to determine which of the three-dimensional candidate or the two-dimensional candidate corresponds with the object” In combination with the remainder of the claim: “A method of recognizing an object, comprising: comparing a three-dimensional point cloud of the object to a three-dimensional candidate from a dataset to determine a first confidence score, the point cloud including a color appearance calibrated from a white balance image and the comparing including comparing the color appearance of the object with the three-dimensional candidate; comparing color metrics of a two-dimensional image of the object to a two-dimensional candidate from the dataset to determine a second confidence score”.

Claims 7 and 13 contain similar allowable features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669